Citation Nr: 1828888	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  11-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for glaucoma.

3.  Entitlement to service connection for a left arm disability.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for spinal trauma.

6.  Entitlement to service connection for hypothermia, to include as secondary to service-connected disability.

7.  Entitlement to service connection for migraines, to include as secondary to service-connected disability.

8.  Entitlement to an initial compensable rating for heat stroke.

9.  Entitlement to an initial rating in excess of 10 percent for intention tremors.


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran previously submitted a claim of entitlement to service connection for left ankle fracture which was denied in an October 1986 Board decision on the basis of the absence of an in-service left ankle injury.  This October 1986 Board decision is final.  See 38 C.F.R. §§ 20.302, 20.1100.  In connection with the Veteran's claim to reopen, he submitted statements contending that he has left ankle injury that is related to his military service.  See June 2010 Veteran statement.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the March 2012 rating decision, the RO made the following determinations, inter alia: continued the denial of service connection for glaucoma on the based on no new and material evidence being submitted; denied service connection for arthritis, spinal trauma, hypothermia, and migraines; granted service connection for heat stroke claimed as fatigue with a noncompensable (zero percent) rating effective June 16, 2010; and granted service connection for intention tremors and drug-induced Parkinson's like tremors as secondary to service-connected psychiatric disability with a 10 percent rating effective June 16, 2010.

In a December 2015 substantive appeal (VA Form 9), the Veteran requested a Board hearing.  However, the Veteran withdrew his request for such hearing in a written statement received in April 2017.  

The left ankle and glaucoma issues are decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran has residuals of a left ankle injury that occurred in service.

2.  In May 1996, the RO denied the Veteran's original claim of entitlement to service connection for glaucoma, and statement of the case (SOC) was issued in March 1997; the Veteran did not perfect an appeal of that decision, and no new and material evidence was received within one year of the SOC.

3.  The evidence received since the March 1997 SOC is cumulative and redundant of evidence already of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claims of service connection for glaucoma, and does not raise a reasonable possibility of substantiating the such claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of a left ankle injury have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The May 1996 RO decision that denied service connection for glaucoma is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  New and material evidence has not been submitted, and the Veteran's claim of service connection for glaucoma is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence-Glaucoma 

Legal Criteria

If a claim of entitlement to service connection has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low and does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

No Reopening of the Previously Denied Claim of Service Connection for Glaucoma

By a May 1996 rating decision, the Veteran's claim of service connection for glaucoma was denied.  In June 1996, he timely submitted a notice of disagreement, asserting that he had glaucoma that was secondary to medications for his service-connected psychiatric disability, and this issue was readjudicated in a March 1997 SOC.  However, the Veteran did not perfect his appeal of the glaucoma issue.

The Veteran submitted statements, to include a June 2010 claim, contending that he has glaucoma related to his military service.  While these documents are "new" because they were not previously submitted, the Veteran proffered no evidence that relates to a fact necessary to substantiate a glaucoma claim and that is not cumulative or redundant.  Thus, the newly submitted evidence is not material.

The basis of the May 1996 denial was that the Veteran did not submit evidence showing that his glaucoma is secondary to medications for his service-connected psychiatric disability.  While there is some new evidence submitted after this issue was readjudicated in the March 1997 SOC, it is cumulative of information already considered at the time of the last final denial and does not relate to an unestablished fact necessary to substantiate his glaucoma claim.

Furthermore, none of the evidence submitted since the May 1996 denial provides a link between the Veteran's service and glaucoma.  Thus, while some evidence is new in that it was not previously of record, none of the evidence is material, as it does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, as new and material evidence has not been received, the claim of service connection for glaucoma is not reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

II. Service Connection-Left Ankle

The Board finds that service connection for residuals of left ankle injury is warranted.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  In this case, the evidence shows that the Veteran has had left ankle complaints throughout the appeal period.  His service treatment records show that during service he sustained injury to left ankle.  See November 1982 report of accidental injury showing a 1977 left ankle fracture.  Following his separation from service, he filed a claim seeking service connection for residuals of a left ankle injury in November 1982, and in December 1982, a left ankle radiograph was performed, and the report shows calcification within the soft tissues medial to the medial malleolus, most likely post traumatic in origin.  Thus, in light of the Veteran's report and the medical evidence of record, the Board finds that, with resolution of reasonable doubt in his favor, service connection for residuals of a left ankle injury is warranted.


ORDER

New and material evidence not having been received to reopen the claim of service connection for glaucoma, the appeal is denied.

Service connection for residuals of a left ankle injury is granted.


REMAND

Left Arm

In an August 1982 report of medical board, the Veteran contends that his left arm had "sling palsy" as a result of injury from the rifle range in service.  A June 1984 VA rehabilitation medicine clinical record shows that nerve conduction studies were done in the left forearm and hand and that findings were essentially normal.  However, at an October 2010 formal RO hearing, the Veteran contended that he had left arm surgery some time between 1998 and 2002 by Dr. Nicholas Voss (sp?) in Dothan, Alabama.  In this regard, a July 2007 VA medical record shows that the Veteran complained about bone aching in the left arm with surgery on the left arm 3 to 4 years ago and that he had private physical therapy.  Additionally, a December 2010 VA medical record shows that the Veteran has a history of left arm surgery, possibly in 2001.  Furthermore, a March 2011 VA medical record shows that the Veteran reported problems with use of his left arm.

The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016). Accordingly, these sufficiently identified records (left arm surgery and private physical therapy) should be obtained on remand as these records do not appear to be currently associated with the claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Because VA has not afforded the Veteran an examination for left arm disability, the Board finds that he should be scheduled for a VA examination to determine if any left arm disability exists and, if so, whether such disability is related to service.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Arthritis and Spinal Trauma

In his June 2010 claim, the Veteran contends that he has arthritis and spinal trauma that are related to service.  A November 2008 VA medical record indicates that an MRI of the C-spine done at Dothan Imaging on November 21, 2008, shows osteoarthritis changes with mild spurring especially at C4-5 and C-6 bilaterally and congenital cervical spinal stenosis.  Additionally, a July 2007 VA medical record shows assessments of cervicalgia and left shoulder and arm arthralgia.

Because VA has not afforded the Veteran an examination for arthritis or spinal trauma, the Board finds that he should be scheduled for a VA examination to determine if any arthritis or spinal trauma exists and, if so, whether such disability is related to service.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the Veteran will have the opportunity to specify where he believes he has arthritis.

Migraines and Hypothermia

In his June 2010 claim, the Veteran contends that his psychiatric medications caused him to have hypothermia.  In a March 2013 statement, he similarly contends that such medications caused his severe migraines.  While the Veteran was afforded a December 2011 VA examination that addressed hypothermia and cold intolerance, the Veteran has not been afforded a VA migraine examination.  Furthermore, a recent problem list, included with the Veteran's March 2015 VA progress notes, shows that he has a migraine diagnosis.  Because VA has not afforded the Veteran an examination for migraines, the Board finds that he should be scheduled for a VA examination to determine if his claimed migraines are related to service.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board notes that the December 2011 VA examiner provided a negative nexus opinion with regard to the Veteran's claimed hypothermia or cold intolerance being secondary to his psychiatric medications, but because this issue is related to the migraine issue, these two issues are intertwined and are both being remanded.

Increased Ratings-Heat Stroke and Intention Tremors

The last VA examination for heat stroke and intention tremors was provided to the Veteran in December 2011.  The Board notes that the examiner provided a positive nexus opinion for heat intolerance or heat stroke and for tremors.  A November 8, 2013, VA medical record indicates that the Veteran was counseled on his psychiatric medication possibly causing heat stroke if exposed to too much sun.  In his March 2013 statement, the Veteran complained of heat intolerance.  Additionally, another November 8, 2013, VA medical record shows that the Veteran complained of "bad hand tremors."

Therefore, the Board finds that he should be afforded a new VA examination(s) on remand, as the record indicates that his service-connected heat stroke and intention tremors may have worsened since the December 2011 VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Ongoing VA treatment records should also be requested if they exist.  See 38 U.S.C.  5103A; 38 C.F.R. § 3.159(c).

Accordingly, these issues are REMANDED for the following actions:

1. Request updated VA treatment records.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, who treated the Veteran for a left arm disability.  After securing any necessary releases, request relevant records identified which are not duplicates of those contained in the claims file.  Specifically, request surgery records from Dr. Nicholas Voss (sp?), whom the Veteran asserts performed left arm surgery some time between 1998 and 2002, and private physical therapy records.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any identified left arm disability with an opinion on whether such disability at least as likely as not had its onset during, or is etiologically related to, the Veteran's military service; and to include consideration of the Veteran's contention that his left arm had "sling palsy" as a result of injury from the rifle range.

4.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any identified arthritis and spinal trauma with an opinion on whether such disability at least as likely as not had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the cervicalgia noted in the medical records and the November 2008 MRI showing osteoarthritis changes with mild spurring especially at C4-5 and C-6 bilaterally.

5.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of migraines with an opinion on whether such disability at least as likely as not had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's contention that his migraines are caused by his medications for service-connected psychiatric disability.

6.  Schedule the Veteran for a VA examination(s) to determine the current severity of his service-connected heat stroke and intention tremors.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


